      Case 3:20-cv-03007-K Document 7 Filed 10/06/20              Page 1 of 1 PageID 82



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 WOODMONT TERRELL, LP,                          §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §           Civil Action No. 3:20-CV-03007-K
                                                §
 TANGER TERRELL, LLC, and                       §
 TANGER FACTORY OUTLET                          §
 CENTERS, INC.,                                 §
                                                §
        Defendants.                             §

       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        PLEASE TAKE NOTICE: Plaintiff Woodmont Terrell, LP hereby dismisses this action

with prejudice pursuant to FED. R. CIV. P. 41(a)(1)(A)(i), with each party to bear their own costs

and fees.

DATED: October 6, 2020                       Respectfully submitted,

                                             FROST BROWN TODD LLC

                                             By: /s/ Ben A. West
                                             Ben A. West
                                             State Bar No. 24084074
                                             bwest@fbtlaw.com
                                             2101 Cedar Springs Road, Suite 900
                                             Dallas, Texas 75201
                                             Telephone: (214) 545-3472
                                             Facsimile: (214) 545-3473

                                             Barry D. Hunter
                                             FROST BROWN TODD LLC
                                             250 West Main Street, Suite 2800
                                             Lexington, Kentucky 40507
                                             Telephone: (859) 231-0000
                                             bhunter@fbtlaw.com

                                             ATTORNEYS FOR PLAINTIFF
                                             WOODMONT TERRELL, LP


PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE                              SOLO PAGE
